Citation Nr: 9917703	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  94-45 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for disability previously 
characterized as nerve entrapment syndrome of the right calf, 
now rated as focal hematoma of the right gastrocnemius 
muscle, medial head, currently evaluated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran had active service from June 1983 to December 
1990.  By rating action in March 1991, service connection for 
nerve entrapment syndrome of the right calf was granted, and 
a 10 percent evaluation was assigned effective from December 
1990.  This appeal arises from a March 1993 rating decision 
of the Pittsburgh, Pennsylvania Regional Office (RO), which 
confirmed and continued the evaluation for nerve entrapment 
of the right calf.  

In June 1996, the Board of Veterans' Appeals (Board) remanded 
the case to the RO for additional evidentiary development.  
Subsequently, the RO continued the 10 percent rating for the 
veteran's service connection disability which was then 
recharacterized as focal hematoma of the right gastrocnemius 
muscle, medial head, and rated under the provisions of 
Diagnostic Code 7121 in a June 1998 rating decision.  


REMAND

In the June 1996 remand, the Board directed the RO to afford 
the veteran a VA examination to assess functional pain due to 
her service connected right leg disability and to address the 
question of how the disability affected her ability to work.  
In that regard, the RO's attention was directed to the case 
of DeLuca v. Brown, 8 Vet. App. 202 (1995).  One of the 
ensuing VA examinations in October 1996 showed that the 
veteran had normal strength in all extremities.  The other VA 
examination showed that the veteran's motor strength was 5/5 
in all muscle groups of the lower extremities except for the 
right tibialis posterior which was 4/5 and limited by pain.  
There was also pain in the deep calf with passive 
dorsiflexion of the right ankle beyond neutral.  The examiner 
did not express the degree of additional range of motion loss 
due to weakened movement, as requested.  Moreover, the VA 
examiners in October 1996 indicated that the veteran was 
employed but that constant pain interfered with her 
employability due to limitations in walking and standing.  
The examiners, however, did not express whether the veteran 
has lost any time from work due to her right leg disability, 
as requested.  

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  The veteran should be contacted and 
requested to provide information as to 
(a) how much time she has lost from work 
since 1995 due to her right leg 
disability and (b) where she has received 
treatment for her service connected right 
leg disability since October 1996, the 
date of her last VA examinations.  After 
receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and request 
copies of these treatment records from 
October 1996 to the present.  All records 
obtained should be associated with the 
claims folder.

2.  Following completion of the above 
development, the veteran should be 
afforded a VA orthopedic examination to 
determine the current nature and extent 
of all right leg disability.  The claims 
folder must be made available to the 
examiner prior to the examination so that 
pertinent aspects of the veteran's 
medical records may be reviewed.  The 
examiner must comment upon the degree of  
function of the veteran's right foot and 
leg muscles.  Range of motion studies 
pertaining to the right foot should be 
completed and addressed in the report of 
the examination.  It should be stated for 
the record whether the right leg exhibits 
weakened movement, excess fatigability or 
incoordination.  If feasible, the above 
determinations should be expressed in 
terms of the degree of additional range-
of-motion loss due to any weakened 
movement, fatigability or incoordination.  
The examiner should also comment on 
whether there was persistent swelling or 
edema and if so the extent to which it 
was relieved by recumbency or elevation, 
and whether there was any discoloration, 
pigmentation, cyanosis, or eczema of the 
affected right leg.  Finally, the 
examiner should comment on how the 
veteran's service connected disability 
limited her activity and affected her 
ability to work.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development has been completed.  If any 
development is incomplete, appropriate 
corrective action should be implemented.  
Thereafter, the RO should readjudicate 
the veteran's claim to include 
consideration of the propriety of forward 
the case to appropriate VA officials for 
extraschedular consideration under 
38 C.F.R. § 3.321.  If the decision 
remains adverse to the veteran in any 
way, she and her representative should be 
furnished with a supplemental statement 
of the case and the applicable time to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










